ICJ_103_Diallo_GIN_COD_2002-11-07_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
AHMADOU SADIO DIALLO

(REPUBLIQUE DE GUINEE c. REPUBLIQUE
DEMOCRATIQUE DU CONGO)

ORDONNANCE DU 7 NOVEMBRE 2002

2002

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA vy. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER OF 7 NOVEMBER 2002
Mode officiel de citation:

Ahmadou Sadio Diallo (République de Guinée c. République
démocratique du Congo), ordonnance du 7 novembre 2002,
CLJ. Recueil 2002, p. 607

Official citation:

Ahmadou Sadio Diallo ( Republic of Guinea v. Democratic Republic
of the Congo}, Order of 7 November 2002,
LC J. Reports 2002, p. 607

 

N° de vente:
ISSN 0074-4441 Sales number $54
ISBN 92-1-070960-8

 

 

 
7 NOVEMBRE 2002

ORDONNANCE

AHMADOU SADIO DIALLO

(REPUBLIQUE DE GUINEE c. REPUBLIQUE
DEMOCRATIQUE DU CONGO)

AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

7 NOVEMBER 2002

ORDER
607

INTERNATIONAL COURT OF JUSTICE

YEAR 2002 2002
7 November
General List
7 November 2002 No. 103

CASE CONCERNING
AHMADOU SADIO DIALLO

(REPUBLIC OF GUINEA v. DEMOCRATIC
REPUBLIC OF THE CONGO)

ORDER

Present: President GUILLAUME: Vice-President Sut; Judges RANJEVA,
HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN, HIGGINS,
PARRA-ARANGUREN, KOOiWMANS, REZEK, AL-KHASAWNEH,
BUERGENTHAL, ELARABY; Registrar COUVREUR.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court, and to
Articles 31 and 79 of the Rules of Court,

Having regard to the Order of 8 September 2000, whereby the Presi-
dent of the Court extended until 23 March 2001 and 4 October 2002
respectively the time-limits for the filing of the Memorial of the Republic
of Guinea and the Counter-Memorial of the Democratic Republic of the
Congo,

Having regard to the Memorial of the Republic of Guinea, filed within
the time-limit as thus extended;

Whereas on 3 October 2002, within the time-limit fixed for the
Counter-Memorial, the Democratic Republic of the Congo filed preli-

4
AHMADOU SADIO DIALLO (ORDER 7 XI 02) 608

minary objections to the admissibility of the Application of the Repub-
lic of Guinea;

Whereas accordingly, by virtue of Article 79, paragraph 3, of the Rules
of Court adopted on 14 April 1978, the proceedings on the merits are
suspended and a time-limit has to be fixed for the presentation by the
other party of a written statement of its observations and submissions on
the preliminary objections;

Whereas, at a meeting held by the President with the representatives of
the Parties on 5 November 2002, the Republic of Guinea indicated that it
would need eight months for the preparation of that written statement,
having regard in particular to the time required to gather all the relevant
facts; and whereas the Democratic Republic of the Congo did not object
to such a time-limit being fixed;

Taking account of the particular circumstances of the case and of the
agreement of the Parties,

Fixes 7 July 2003 as the time-limit within which the Republic of
Guinea may present a written statement of its observations and submis-
sions on the preliminary objections raised by the Democratic Republic of
the Congo; and

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this seventh day of November, two thou-
sand and two, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the
Republic of Guinea and the Government of the Democratic Republic
of the Congo, respectively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
